Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/06/2022 has been entered.
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. The examiner respectfully responds below.
Applicant argues that the new claim limitations of the composition being a molecular crystalline solid overcome the current rejection. This is not persuasive. The term molecular crystalline solid is a recognized scientific term, meaning a composition comprised of molecules which are held together by London forces, or dipole-dipole and hydrogen bond forces. 
The term “molecular crystalline solid” is not present in any place in the specification, and as such is new matter, please see rejection below. Applicant cites p 34 of the specification, which does not even contain the word crystalline. 
P 38 states that the composition may take on a crystalline aspect, pending there is exactly 14% molybdenum disulfide and less than 5% oil at a particular temperature. The range of claim 1 goes outside these ranges to be crystalline and does not even mention temperature or pressure. In any case the specific term is never mentioned in the specification, nor is there any indication that the composition must be a molecular crystalline solid in any or all the possible embodiments. Please note the 112 rejection below.
The prior art Caruso meets the definition of a molecular crystalline solid. The wax may be microcrystalline wax, see column 1 lines 65-70. This interacts with an oil (see rejection below) and the two components are not bonded by intramolecular forces. As such they interact via weaker forces such as dispersion forces. This means the composition may be considered a molecular crystalline solid.
The rejection stands as stated below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 6-7, and 11 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. For detailed description of this please see response to arguemnts above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 6, 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caruso (US 3607746).
Regarding claims 1-2, 6, 7 and 11 Caruso teaches a lubricant composition.  See abstract.  The composition contains:
A. A solid lubricant which can be MoS2 used in the amount of 5-30% of the composition.  See column 2 lines 67-76.  
B.  A wax with a melting point of 120 to 180°F, see column 1 lines 55-70.  The wax is a paraffin wax.  This is used in the amount that is not the solid lubricant or polymer or optional wetting agent.  The polymer is used in the amount of as little as 5% of the composition, see column 2 lines 65-70.  This mean the wax is used in the amount of up to about 85% of the composition.
Given the melting point of the wax and that the other parts of the composition have higher melting points the melting point of the entire composition would be above 42°C.
In a case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1946), and MPEP 2144.05.
The lubricant is used to lubricate caterpillar tractors.  These have several components which can be defined as a chain.  In particular, the tread system used to move meets the definition of a chain.  The treads are a connected flexible series of metal links used for fastening or securing objects and pulling or supporting loads.
The prior art Caruso meets the definition of a molecular crystalline solid. The wax may be microcrystalline wax, see column 1 lines 65-70. This interacts with an oil (see rejection below) and the two components are not bonded by intramolecular forces. As such they interact via weaker forces such as dispersion forces. This mean the composition may be considered a molecular crystalline solid.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK C CAMPANELL whose telephone number is (571)270-3165. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANCIS C CAMPANELL/Examiner, Art Unit 1771 
                                                                                                                                                                                                       /PREM C SINGH/Supervisory Patent Examiner, Art Unit 1771